

117 S2405 IS: Commitment to Veteran Support and Outreach Act
U.S. Senate
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2405IN THE SENATE OF THE UNITED STATESJuly 21, 2021Ms. Baldwin (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to award grants to States to improve outreach to veterans, and for other purposes.1.Short titleThis Act may be cited as the Commitment to Veteran Support and Outreach Act.2.Authority for Secretary of Veterans Affairs to award grants to States to improve outreach to veterans(a)In generalChapter 63 of title 38, United States Code, is amended—(1)by redesignating sections 6307 and 6308 and sections 6308 and 6309, respectively; and(2)by inserting after section 6306 the following new section 6307:6307.Grants to States to improve outreach to veterans(a)PurposeIt is the purpose of this section to provide for assistance by the Secretary to States to carry out programs that improve outreach and assistance to veterans and the spouses, children, and parents of veterans, to ensure that such individuals are fully informed about, and assisted in applying for, any veterans and veterans-related benefits and programs (including State veterans programs) for which they may be eligible.(b)AuthorityThe Secretary may award grants to States—(1)to carry out, coordinate, improve, or otherwise enhance—(A)outreach activities; or(B)activities to assist in the development and submittal of claims for veterans and veterans-related benefits; or(2)to increase the number of county or tribal veterans service officers serving in the State by hiring new, additional such officers.(c)Application(1)To be eligible for a grant under this section, a State shall submit to the Secretary an application therefor at such time, in such manner, and containing such information as the Secretary may require.(2)Each application submitted under paragraph (1) shall include the following:(A)A detailed plan for the use of the grant.(B)A description of the programs through which the State will meet the outcome measures developed by the Secretary under subsection (i).(C)A description of how the State will distribute grant amounts equitably among counties with varying levels of urbanization.(D)A plan for how the grant will be used to meet the unique needs of American Indian or Alaska Native veterans, elderly veterans, women veterans, and veterans from other underserved communities. (d)DistributionThe Secretary shall seek to ensure that grants awarded under this section are equitably distributed among States with varying levels of urbanization.(e)PriorityThe Secretary shall prioritize awarding grants under this section that will serve the following areas: (1)Areas with a critical shortage of county or tribal veterans service officers. (2)Areas with high rates of—(A)suicide among veterans; or (B)referrals to the Veterans Crisis Line. (f)Use of county or tribal veterans service officersA State that receives a grant under this section to carry out an activity described in subsection (b)(1) shall carry out the activity through—(1)a county or tribal veterans service officer of the State; or(2)if the State does not have a county or tribal veterans service officer, or if the county or tribal veterans service officers of the State cover only a portion of that State, an appropriate entity of a State, local, or tribal government, or another publicly funded entity, as determined by the Secretary. (g)Required activitiesAny grant awarded under this section shall be used—(1)to expand existing programs, activities, and services;(2)to hire new, additional county or tribal veterans service officers; or(3)for travel and transportation to facilitate carrying out paragraph (1) or (2). (h)Authorized activitiesA grant under this section may be used to provide education and training, including on-the-job training, for State, county, local, and tribal government employees who provide (or when trained will provide) veterans outreach services in order for those employees to obtain accreditation in accordance with procedures approved by the Secretary. (i)Outcome measures(1)The Secretary shall develop and provide to each State that receives a grant under this section written guidance on the following: (A)Outcome measures. (B)Policies of the Department. (2)In developing outcome measures under paragraph (1), the Secretary shall consider the following goals: (A)Increasing the use of veterans and veterans-related benefits, particularly among vulnerable populations. (B)Increasing the number of county and tribal veterans service officers recognized by the Secretary for the representation of veterans under chapter 59 of this title. (j)Tracking requirements(1)With respect to each grant awarded under this section, the Secretary shall track the use of veterans and veterans-related benefits among the population served by the grant, including the average period of time between the date on which a veteran applies for such a benefit and the date on which the veteran receives the benefit, disaggregated by type of benefit. (2)Not less frequently than annually, the Secretary shall submit to Congress a report on the information tracked under paragraph (1). (k)Performance review(1)The Secretary shall— (A)review the performance of each State that receives a grant under this section; and(B)make information regarding such performance publicly available.(l)Remediation plan(1)In the case of a State that receives a grant under this section and does not meet the outcome measures developed by the Secretary under subsection (i), the Secretary shall require the State to submit a remediation plan under which the State shall describe how and when it plans to meet such outcome measures. (2)The Secretary may not award a subsequent grant under this section to a State described in paragraph (1) unless the Secretary approves the remediation plan submitted by the State.(m)Maximum amountThe amount of a grant awarded under this section may not exceed 10 percent of amounts made available for grants under this section for the fiscal year in which the grant is awarded. (n)Supplement, not supplantAny grant awarded under this section shall be used to supplement and not supplant State and local funding that is otherwise available. (o)DefinitionsIn this section: (1)The term county or tribal veterans service officer includes a local equivalent veterans service officer. (2)The term Veterans Crisis Line means the toll-free hotline for veterans established under section 1720F(h) of this title. (p)Funding(1)Amounts for the activities of the Department under this section shall be budgeted and appropriated through a separate appropriation account.(2)In the budget justification materials submitted to Congress in support of the Department budget for any fiscal year (as submitted with the budget of the President under section 1105(a) of title 31), the Secretary shall include a separate statement of the amount requested to be appropriated for that fiscal year for the account specified in paragraph (1).(q)Authorization
 of appropriationsThere is authorized to be appropriated to the Secretary for each of fiscal years 2022 through 2026, $50,000,000 to carry out this section..(b)Clerical amendmentThe table of sections at the beginning of chapter 63 of such title is amended by striking the items relating to sections 6307 and 6308 and inserting the following new items:6307. Grants to States to improve outreach to veterans.6308. Outreach for eligible dependents.6309. Biennial report to Congress..